

116 HRES 352 IH: Supporting the goals and ideals of Building Safety Month and the work of building and fire service officials in educating and protecting the communities of this Nation.
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 352IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Welch (for himself and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals and ideals of Building Safety Month and the work of building and fire service
			 officials in educating and protecting the communities of this Nation.
	
 Whereas the growth and strength of the Nation depend on the safety, resilience, and sustainability of the homes, buildings, and infrastructure of the United States;
 Whereas confidence in the structural integrity of the buildings that make up our communities is achieved through the devotion of building safety and fire prevention officials, architects, engineers, builders, tradespeople, design professionals, laborers, plumbers, and others in the construction industry who work year-round to ensure safe construction;
 Whereas building code development in the United States is facilitated through a partnership between private sector, local, State, and Federal experts in the built environment, who have created and implemented the highest quality codes to protect us in the buildings where we worship, live, learn, work, and play;
 Whereas these modern building codes include safeguards to protect the public from natural disasters such as hurricanes, snowstorms, tornadoes, wildfires, floods, and earthquakes, which, according to a FEMA-supported study by the National Institute of Building Sciences, provide $11 in future mitigation benefits for every dollar invested;
 Whereas the International Code Council designates Building Safety Month each May to remind the public about the critical role of our State and local code officials, who assure us of safe, efficient, and livable buildings that are essential to the country’s prosperity;
 Whereas Building Safety Month encourages all Americans to raise awareness of the importance of safe and resilient construction, fire prevention, disaster mitigation, and new technologies in the construction industry; and
 Whereas Building Safety Month recognizes that the implementation of safety codes by local and State agencies has saved lives and protected homes and businesses: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Building Safety Month; and
 (2)recognizes the essential service provided by Federal, State, and local building departments, fire prevention bureaus, and Federal agencies in protecting lives and property.
			